Citation Nr: 0106324	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status post fracture 
left ankle, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1950 to July 1953 
and March 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's status post fracture left ankle is not 
ankylosed with plantar flexion of between 30 and 40 degrees 
or dorsiflexion between 0 and 10 degrees.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for status post fracture left ankle have not been 
met. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his left ankle disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability 
evaluation should be increased because he has constant pain, 
swelling, and discomfort.  He also indicates that the pain 
increased substantially due to the onset of arthritis.  His 
representative further asserts that the veteran should be 
given a separate evaluation for arthritis due to residuals of 
a left ankle fracture.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained, but the record does not indicate any 
other treatment records.  Also, the veteran has been afforded 
a VA examination.  As such, the Board finds that this case is 
ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, 
unstable, or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint; or pain on movement.  See 38 C.F.R. 
§ 4.45.

Historically, an April 1961 rating decision granted the 
veteran service connection for residuals of a left ankle 
fracture and assigned a 10 percent disability evaluation.  
The 10 percent disability evaluation continued until May 
1994, wherein it was increased to 20 percent disabling.  The 
20 percent disability evaluation is currently in effect.

Reviewing the pertinent evidence of record reveals that the 
veteran was most recently afforded a VA examination in August 
1998, in connection with his current claim for an increased 
rating.  At that time, the veteran complained of pain on 
eversion/inversion of the left ankle and upon any attempt to 
rotate his left ankle.  The veteran also reported that on the 
day of the examination, it hurt when he walked and that his 
ankle has a tendency to lock in a neutral position between 
dorsal flexion and plantar flexion.  On a scale of one to 
ten, the veteran rated his pain as a seven.  He also stated 
that the ankle is sore on a constant basis, and that soreness 
increases with activity.  Physical examination showed that 
the ankle had a range of motion of 5 to 10 degrees 
dorsiflexion and 5 to 10 degrees plantar flexion.  There was 
no evidence of ankylosis.  The ankle was painful in all 
ranges of motion, and the veteran also had fatigue, pain, and 
weakness after repetitive use of his ankle.  The examiner 
also noted that the veteran suffered from degenerative joint 
disease of the left ankle.  X-rays showed narrowed mortise 
and minimal deformity of the distal fibula, with other 
changes.  The diagnosis was marked limitation of motion with 
pain in the joint, as well as degenerative joint disease.

The veteran's ankle disability is currently evaluated under 
is 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent 
disability evaluation under Diagnostic Code 5271 is assigned 
if there is marked limitation of motion.  There is no higher 
disability evaluation available under Diagnostic Code 5271. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Therefore, the 
Board must determine whether any other applicable code 
provision warrants a higher evaluation for the veteran's 
disability.

Diagnostic Code 5270 provides for evaluations higher than 20 
percent where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For a higher evaluation of 30 percent, 
Diagnostic Code 5271 requires ankylosis of the ankle in 
plantar flexion of between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Disnay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)). 

Upon reviewing the rating criteria in relation to the 
relevant evidence, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 20 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show the 
veteran has ankylosis of the ankle in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between 0 and 10 
degrees to warrant a 30 percent disability evaluation under 
Diagnostic Code 5270.  Rather, the veteran has painful range 
of motion, with plantar flexion of 30 degrees and 
dorsiflexion of 5 degrees.  There is no evidence that the 
veteran has ankylosis.  Moreover, there is not such severe 
limitation of motion as to allow a higher rating by analogy 
to ankylosis.  

Additionally, as stated earlier, the veteran, through his 
representative, asked for a combined rating, for limitation 
of range of motion and for pain due to arthritis.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  One exception provided for is the 
anti-pyramiding provision of 38 C.F.R. § 4.14, which states 
that evaluation of the "same disability" or the "same 
manifestations" under various diagnoses is to be avoided.  
See Id.  If a musculoskeletal disability is rated under a 
specific Diagnostic Code that does not involve limitation of 
motion and another Diagnostic Code based on limitation of 
motion may be applicable, the latter Diagnostic Code must be 
considered in light of See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
VAOPGPREC 9-98 (August 14, 1998).  Further, in looking at 
Diagnostic Code 5003 for degenerative arthritis, Note (1) 
specifically excludes combining 10 percent or 20 percent 
disability ratings with ratings based on limitation of 
motion.  In the instant case, the veteran is already rated 
for residuals of a left ankle fracture under Diagnostic Code 
5271 based on limitation of motion.  As such, a separate 
evaluation for arthritis would constitute pyramiding, since 
the veteran's limitation of motion would be evaluated twice.  
Hence a separate rating for arthritis in this case for this 
disability is no permitted.

In reaching this decision, the Board also considered granting 
a higher schedular evaluation based on functional loss due to 
pain or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the veteran is 
currently receiving the maximum disability rating available 
under Diagnostic Code 5271 for limitation of motion, which 
contemplates pain, consideration of functional loss due to 
pain would not lead to a higher evaluation.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, a higher 
evaluation is not warranted.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, while the Board notes that 
the veteran no longer works as a restaurant manager due to 
his service connected disabilities, including the status post 
fracture of his left ankle, the veteran retired in 1980 and 
has been receiving monthly payments from the Social Security 
Administration since April 1984.  Moreover, the Board finds 
that there has been no showing by the veteran that the status 
post fracture of his left ankle, standing alone, necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b) have not been met.


ORDER

An evaluation in excess of 20 percent for status post 
fracture of the left ankle has not been met.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

